United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John M. Poti, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-834
Issued: December 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 1, 2007 appellant, through his attorney, filed an appeal from a November 3,
2006 nonmerit decision of the Office of Workers’ Compensation Programs denying
reconsideration. He did not appeal the September 29, 2006 merit decision affirming prior denials
of a schedule award claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction only over the nonmerit denial of reconsideration.
ISSUE
The issue is whether the Office properly determined that appellant’s October 16, 2006
request for a review of a July 18, 2003 wage-earning capacity determination constituted an
untimely request for reconsideration.
FACTUAL HISTORY
The Office accepted that on December 5, 1997 appellant, then a 44-year-old food service
worker, sustained a lumbar strain and herniated lumbar disc when pushing a cart up a ramp. He

underwent an L4-5 microdiscectomy on July 29, 1998. Appellant returned to a modified-duty
position at the employing establishment beginning on December 8, 1998.
In an October 22, 2002 report, Dr. Billy Y. Chiou, an attending Board-certified
physiatrist, opined that appellant required a 20-minute rest break each hour according to a 1999
functional capacity evaluation. In a November 12, 2002 report, Dr. Chiou opined that an
October 2002 functional capacity evaluation showed that appellant’s condition had improved and
he required only a 10 minute rest break each hour. Appellant remained in the limited-duty
position.
On November 27, 2002 the employing establishment withdrew the limited-duty position
in which appellant worked. The Office accepted appellant’s November 30, 2002 claim for a
recurrence of disability on the grounds that his light-duty position was no longer available. He
received compensation for temporary total disability commencing December 1, 2002.1
In January 2003, the Office referred appellant for a vocational rehabilitation program. A
vocational rehabilitation counselor interviewed appellant and assessed his academic and
vocational abilities. In a March 11, 2003 report, the vocational rehabilitation counselor
identified the position of parking lot attendant as commensurate with appellant’s education,
vocational aptitudes and medical restrictions. The position was described as sedentary. The
counselor asserted that the position was reasonably available in appellant’s commuting area.
After a 90-day placement effort did not result in appellant’s employment, the Office closed the
vocational rehabilitation effort effective May 14, 2003.
By notice dated June 5, 2003, the Office advised appellant of its preliminary
determination that the position of parking lot attendant reasonably represented his wage-earning
capacity. It explained that the position was commensurate with his vocational aptitudes and
medical restrictions.
In response, appellant submitted an April 11, 2003 letter from
Dr. Richard C. Dale, an attending family practitioner and an April 15, 2003 letter from Dr. James
Halsey, an attending neurologist, both stating that appellant was totally disabled for work due to
the accepted December 5, 1997 injury.
By decision dated July 18, 2003, the Office found that the selected position of parking lot
attendant was suitable work within his medical restrictions and properly represented his wageearning capacity. It reduced appellant’s compensation effective August 10, 2003, based on his
ability to earn wages in the selected position.
In late 2003, the Office conducted development regarding a schedule award claim
appellant originally made on November 8, 2002. It found a conflict of medical opinion between
appellant’s attending physician and a second opinion examiner for the Office. In a January 27,
2004 report, Dr. John Weaver, a Board-certified orthopedic surgeon and impartial medical
examiner, found that the accepted lumbar injury caused no permanent impairment of the lower
extremities according to the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment. An Office medical adviser reviewed Dr. Weaver’s report
1

Appellant’s application for disability retirement benefits through the Office of Personnel Management (OPM)
was approved effective February 25, 2003.

2

on April 15, 2004 and concurred with his finding of a zero percent impairment of the lower
extremities.
By decision dated April 16, 2004, the Office denied a schedule award for lower extremity
impairment related to the accepted lumbar injury. In an April 15, 2005 letter, appellant requested
reconsideration, asserting that the Office medical adviser’s report was not well rationalized. By
decision dated July 5, 2005, the Office denied modification. Appellant again requested
reconsideration by July 1, 2006 letter, asserting that Dr. Weaver’s report was insufficiently
rationalized. He submitted additional evidence. By decision dated September 29, 2006, the
Office again denied modification.
By letters dated October 2 and 16, 2006, appellant, through his representative, requested
reconsideration of the Office’s July 18, 2003 decision. Appellant asserted that the July 18, 2003
wage-earning capacity determination was in error as he was totally disabled for work prior to
that decision. He noted that he remained totally disabled for work due to chronic lumbar pain
and sciatica. Appellant also asserted that Dr. Chiou’s recommendation of periodic rest breaks
would have made it impossible for him to work as a parking lot attendant. He submitted a
September 3, 2006 report from Dr. Halsey finding him totally disabled for work due to back
pain, chronic sciatica and radiculopathy related to the accepted lumbar injury.
By decision dated November 3 2006, the Office denied reconsideration of the July 18,
2003 decision on the grounds that the application was not timely filed within the one-year time
limitation under 20 C.F.R. § 10.607(a) and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
It is well established that either a claimant or the Office may seek to modify a formal loss
of wage-earning capacity determination. Once the wage-earning capacity of an injured
employee is determined, a modification of such determination is not warranted unless there is a
material change in the nature and extent of the injury-related condition, the employee has been
retrained or otherwise vocationally rehabilitated or the original determination was, in fact,
erroneous.2 The burden of proof is on the party attempting to show modification.3 There is no
time limit for appellant to submit a request for modification of a wage-earning capacity
determination.4

2

Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004). See also Tamra
McCauley, 51 ECAB 375 (2000).
3

Darletha Coleman, 55 ECAB 143 (2003).

4

Gary L. Moreland, 54 ECAB 638 (2003). See also Daryl Peoples, Docket No. 05-462 (issued July 19, 2005),
Emmit Taylor, Docket No. 03-1780 (issued July 21, 2004) (in Peoples and Taylor, the Board determined that the
claimant’s request for reconsideration of a wage-earning capacity determination constituted a request for
modification requiring a merit review. In both cases, the Board set aside the Office’s decision denying appellant’s
reconsideration request as untimely and remanded for the Office to address the merits of his request for modification
of a loss of wage-earning capacity decision).

3

ANALYSIS
The Office considered appellant’s October 16, 2006 correspondence as a request for
reconsideration of the July 18, 2003 wage-earning capacity determination under 5 U.S.C.
§ 8128(a). It found the request untimely and that appellant did not submit relevant evidence or
legal argument establishing clear evidence of error. In his October 16, 2006 correspondence,
appellant used the term “reconsideration.” However, his letter asserts that the July 18, 2003
wage-earning capacity determination was made in error as he was totally disabled for work on or
before that date. Appellant’s October 16, 2006 letter is a request for modification of the Office’s
July 18, 2003 wage-earning capacity determination.5 This request for modification is not a
request for a review of the July 18, 2003 decision under 5 U.S.C. § 8128(a). Therefore, the
Office improperly characterized appellant’s October 16, 2006 letter as a request for
reconsideration subject to the one year time limitation set forth at 20 C.F.R. § 10.607(a).
The Board finds that appellant has requested modification of the July 18, 2003 wageearning capacity determination. He is entitled to a merit review on that issue. On remand, the
Office shall adjudicate appellant’s request for modification of the wage-earning capacity
determination and issue an appropriate decision in the case.6
CONCLUSION
The Board finds that appellant requested modification of the July 18, 2003 wage-earning
capacity determination and is entitled to a merit review of the wage-earning capacity issue. The
case will be remanded to the Office for all necessary development and issuance of an appropriate
decision.

5

See Gary L. Moreland, supra note 4.

6

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 3, 2006 is set aside and the case remanded for further
action consistent with this decision.
Issued: December 18, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

